Citation Nr: 0400796	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  03-03 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel







INTRODUCTION

The veteran had active service from July 1973 to April 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The veteran urges that service connection is warranted for 
PTSD which he acquired during service.  He contends that he 
developed psychological problems while he was assigned to the 
U.S.S. Badger.  The veteran has obtained partial records of 
his service which he contends support his claim.  

The veteran's representative has strongly requested that the 
claim be returned to the RO in order for VA to fully assist 
the veteran in the development of his claim.  Citing to the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000), he maintains, in his written 
brief representation before the Board dated in July 2003, 
that the RO failed to fully comply with 38 U.S.C.A. §§ 5103a 
(West 2002) prior to adjudicating the claim.  The 
representative asserts that the RO should assist the veteran 
in further clarifying the circumstances of his service and 
should more fully inform him of the information needed to 
complete the claim.  

The VCAA, introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2003).  In effect, this new legislation 
eliminates the requirement under the old 38 U.S.C.A. 
§ 5107(a) (West 2002) that a claimant must present a well-
grounded claim before the duty to assist is invoked.  

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VA 
also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

A review of the record shows that the veteran has not been 
provided proper VCAA notice nor have all actions been taken 
in accord with the duty to assist.  As pointed out by his 
representative, he was not specifically advised of what 
evidence the RO would attempt to retrieve, or of his 
responsibilities in obtaining such evidence (e.g., adequately 
identifying such records) as required by controlling laws.  
See VCAA, Charles v. Principi, 16 Vet. App. 370, 373- 74 
(2002).  The representative requests that the RO assist the 
veteran in notifying him about and obtaining all records 
related to the veteran's service on the U.S.S. Badger.  The 
Board cannot cure this procedural defect, and as such, is 
compelled to remand this case so that the notice requirements 
can be fulfilled.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all VCAA notice and duty to 
assist obligations have been satisfied, 
including those outlined in 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and 
any other applicable legal precedent.

2.  The RO should advise the veteran to 
submit more specific and any verifying 
information that he can regarding the 
stressors he claims to have experienced in 
service.  

3.  The RO should attempt to confirm or 
verify the occurrence of the veteran's 
claimed stressors, including obtaining 
all records related to his service on the 
U.S.S. Badger, i.e., the veteran's 
complete service personnel records from 
the National Personnel Records Center and 
any relevant records from U.S. Armed 
Services Center for Research of Unit 
Records, etc.  

4.  Readjudicate the veteran's claim with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained.  All of the 
veteran's contentions should be addressed.  
If the decision with respect to the claim 
remains adverse to the veteran, he and his 
representative should be furnished an SSOC 
and afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 


and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




